DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered in this Non-Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2019 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “the device comprising” which contains improper antecedent basis.  Proper correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 


Claims 13-19 are rejected under 35 U.S.C. 101 as directed to nonstatutory subject matter because the applicant is claiming a computer program (software-per se) with no associated structural components. As best understood by the Examiner from the applicant's specification, the limitations set forth in the claims are directed to software and software, per se, is not statutory.  The claim does not positively claim comprises a computer system or any structural computer elements implementing the functions claimed.  If Applicant were to amend the claim 13-19 to positively recite a computer system with physical components implementing the functions claimed, the software-per se rejection would be withdrawn.

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 13 and 20 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (also Claims 13 & 20).  A method, system [claim 13] and non-transitory computer-readable storage medium [claim 20] for automatically setting up meta profiles of a co-user, the method, system an storage medium comprising:
(a) receiving basic information about the co-user; 
(b) extracting and analyzing from a social media and online behavior module, detailed information about the co-user based on the basic information; 
(c) creating the meta profile of the co-user; 
(d) checking and completing the detailed information in the meta profile which is missing about the co-user; and 
(e) translating the detailed information into an actionable to be used by a virtual assistant.

As the underlined claim limitations above demonstrate, independent claims 1, 13 and 20 are directed to the abstract idea of receiving and analyzing information to determine a profile of a user, and communicating the analyzed information into an actionable to be used by a virtual assistant.  Consistent with the Specification, the recited limitations (a)-(e) encompass receiving basic information about a user, and determining detailed information based on the received basic information to create a user profile and actionable to be used by a virtual assistant, which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since steps managing personal behavior/relationships or interactions and following certain rules/instructions for job application processing.  See MPEP §2106.04(a)(2)(II). 
Alternately, the recited limitations (a)-(e) can be considered as a mental process abstract idea category as they related to gathering and analyzing information based on observation, evaluation, judgement and opinion.  For example, steps (a)-(b) can be accomplished by receiving and analyzing information about a user either verbally or writing down with the aid of pen & paper, a plurality of personality questions. Steps (c)-(e) can certainly be accomplished by the based on forming a judgement or opinion about evaluation the observed user information.  
The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093
(Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and
reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.
The recited steps (a)-(e) do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using 
Dependent claims 2-12 and 14-19 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-20 fail to integrate the abstract idea into a practical application.  Claims 1, 13 and 20 include the following highlighted [bracketed] identified [additional elements] which do not amount to a practical application:
Claim 1 (also Claims 13 & 20).  A method [claim 1], [system] [claim 20], and  [non-transitory computer readable medium [claim 20] for automatically setting up a meta profile of a co-user, the [device] comprising: 
[a memory; and a processor configured to]: receive basic information about the co-user; extract and analyzing [from a social media and online behavior module], detailed information 

The additional elements of the limitations recited above in independent claims 1, 13 and 20 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps (a)-(e) performed by the computer require any specialized computer hardware or particular machine, or invoke any inventive programming. The Specification admits that “The processor 320 can be any hardware device capable of executing instructions…” (Specification; [0119]).  The Specification merely characterizes generically a computing device having a generic processor. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e). 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)).  
At best, the additional elements executing the steps of (a)-(e) merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, technological environment or field of use.  See MPEP 2106.05(f & h). 
Alternately, the steps (a-b) of receiving co-user information, and analyzing to gather information about the co-user, are considered to be mere data gathering and transmitting over a computer network, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims 2-12 and 14-19 merely use the same additional elements as recited above, with the addition of “machine learning” as an additional element in claims 2 & 14, and the addition of “near field communication (NFC) activation card” as an additional element in claims 4 & 16, which merely utilize machine learning and NFC card, as a tool used for implementing the abstract idea within a computer processing environment without improving the computer itself or the technology.  The mere recitation of “machine learning” does not integrate the abstract idea into a practical application since the claims fail to expressly provide any sufficient detail of what actually constitutes the specifics of the machine learning algorithm(s) and how the detailed information of the co-user is processed to improve or train the machine learning technology.  The claims are not rooted in machine learning technology, and the claims fail to solve any technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  Thus, merely using “machine learning” as computational tool and generically linking 
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-20 do not amount to significantly more than the abstract idea.  The additional elements from steps (a)-(e) recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement 
Regarding the dependent claims 2-12 and 14-19, the additional elements from steps (a)-(e) recited above are reiterated in the dependent claims which utilize a computer processing environment in general terms, operating in their ordinary functions which add nothing to transform the abstract idea into significantly more.  The addition of “machine learning” as an additional element in claims 2 & 14, and the addition of “near field communication (NFC) activation card” as an additional element in claims 4 & 16, which merely utilize machine learning and NFC card, as a tool used for implementing the abstract idea within a computer processing environment without improving the computer itself or the technology.  The general and generic recitation of machine learning, without any particularity, is simply not enough to amount to significantly more. See Ultramercial, 772 F.3d at 715—16 (holding the claims insufficient to supply an inventive concept because they did not “do significantly more than simply describe [the] abstract method”). The Specification fails to clearly evidence, how the use of a machine learning or any type of AI deep learning is an actual technological improvement over, or differs from, the general concept of machine learning models.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer and machine learning 
Additionally, re-evaluating the insignificant steps (a-b) of receiving co-user information, and analyzing to gather information about the co-user, as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) establish that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Considered as an ordered combination of steps (a)-(e), the additional elements add nothing that is not already present when the steps are considered separately. The sequence of receiving data, extracting and analyzing data, creating (providing) data, checking and completing data, and translating (communicating) data, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 & 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NATARAJAN (U.S. 2019/0327330).
Regarding Claims 1 and 13,
A method [claim 1] and system [claim 13] and non-transitory computer readable medium [claim 20] ([0108] Computer readable storage medium 1006) for automatically setting up meta profiles of a co-user (Figs. 1; Assistant System 140 and Abstract & Summary, Figs. 4 & 6, and [0071]), the method, system and device comprising:
a memory and processor (0105-0106] computer system 1000 includes a processor 1002, memory 1004) configured to:
receiving basic information about the co-user ([0071-0073] The assistant system 140 may access a plurality of content objects 401 associated with a first user. At step 620, the assistant system 140 may access a baseline profile, wherein the baseline profile is based on ontology data 402 from one or more information graphs 330. Information about the user can include name, profile picture, contact information, birth date, and other basic information); 
extracting and analyzing from a social media and online behavior module (Fig. 1; social networking system 160) detailed information about the co-user based on the basic information ([0007] The assistant system may build the customized user profile based on joint processing of one or more of a social graph, a knowledge graph, a concept graph, content objects from an online social network, conversational data which captures contextual information associated with the user, and the user’s personal information.  The content objects from the online social network may be used to identify the user’s interests and preferences).  
creating the meta profile of the co-user ([0008] The assistant system may generate a customized user profile for the first user based on the baseline profile, see also [0063]); 
checking and completing the detailed information in the meta profile which is missing about the co-user ([0039] The assistant system 140 may resolve entities (users or concepts) associated with the user input based on the analysis.  The assistant system 140 may interact with different agents to obtain information or services that are associated with the resolved entities. ; and 
translating the detailed information into an actionable to be used by a virtual assistant ([0039] The assistant system 140 may assist the user to manage different tasks such as keeping track of events. The assistant system 140 may proactively execute pre-authorized tasks that are relevant to user interests and preferences based on the user profile, for example [0010] a more customized user profile with contextual information may help the assistant system determine at what time with whom at which location the user wants to have his/her meal in a Chinese restaurant, [0046] Tasks can be executed by the assistant system based on the retrieved user profile from the user context engine 225, for example, booking a ride to the airport for the user based on the preferences indicated in the retrieved user profile from the user context engine, .

Regarding Claims 2 & 14,
Natarajan discloses the method and system for automatically setting up meta profiles of a co-user of claims 1 & 13, as recited above.  Natarajan further discloses: 
checking a result of the actionable for effectiveness, improving the translation of the detailed information by machine learning algorithms and extracting additional information from the social media and online behavior module ([0070] Using a heuristic approach to identify user interests based on the customized user profile, the proactive agents 285 may also take the customized user profile as input and train a personalized machine-learning model. The personalized machine-learning model, in combination with other data, may be used to optimize the previously built customized user profile, thus resulting in an even better customized user profile. As another example and not by way of limitation, the proactive agents 285 may provide better services to the user.  For example, the CU composer 270 may generate personalized communication content based on the customized user profile. For example, a user's brother posted a video on his news feed. Based on the baseline profile, the CU composer 270 may generate a communication content for the user as “Aaron posted a video”. However, the customized user profile of the user may indicate that the user always chats with his brother using a nickname (e.g. “Boy”). As a result, the CU composer 270 may modify the generation of the communication content to be more personalized as “Boy posted a video”); and requesting input from a main user ([0003] The assistant system can provide information or services on behalf of 

Regarding Claims 3 & 15,
Natarajan discloses the method and system for automatically setting up meta profiles of a co-user of claims 1 & 13, as recited above.  Natarajan further discloses:
wherein the meta profile includes factual information and derived information ([0038] The user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location, [0041] The user profile of the user may comprise user-profile data including demographic information, social information, and contextual information associated with the user. The user-profile data may also include user interests and preferences on a plurality of topics, aggregated (derived) through conversations on news feed, search logs, messaging platform 205, see also [0049] Inference layer 280 may infer user interests and preferences based on the user profile from the user context engine 225, see also Fig. 4 and [0067]).

Regarding Claims 4 & 16,

wherein the virtual assistant is activated by a Near Field Communication ("NFC") activation card ([0110] The communication interface 1010 providing communication between the computer system 1000 and one or more other computers includes a network interface controller (NIC) communicating with wireless adapter communicating on a WI-FI network, and also BLUETOOTH or other suitable wireless communication, wherein Examiner considers near-field communication as bluetooth and/or other well- known wireless communication means, see also [0112] secure digital cards).

Regarding Claims 5 & 17,
Natarajan discloses the method and system for automatically setting up meta profiles of a co-user of claims 1 & 13, including translating the detailed information into the actionable, as recited above.  Natarajan further discloses:
 assessing the detailed information, converting the detailed information into an intensity score, and converting the intensity score into the actionable ([0041] The user-profile data may include user interests and preferences on a plurality of topics, aggregated through conversations on news feed, search logs, messaging platform 205, etc. The semantic information aggregator 230 may additionally extract information from a social graph, a knowledge graph, and a concept graph, and retrieve user profile from the user context engine 225. The semantic information aggregator 230 may further process information from these different sources by determining what information to aggregate, and ranking with confidence scores based on the 

Regarding Claims 6 & 18,
Natarajan discloses the method and system for automatically setting up meta profiles of a co-user of claims 1 & 13, including translating the detailed information into the actionable, as recited above.  Natarajan further discloses:
wherein a level of information to be communicated to the co-user is determined by age, emotional level, cognitive level, and the detailed information from the social media and online behavior module ([0067] The assistant system 140 may determine one or more sentiment 

Regarding Claims 8 & 19,
Natarajan discloses the method and system for automatically setting up meta profiles of a co-user of claims 1 & 13, as recited above.  Natarajan further discloses:
wherein access to the detailed information from the social media and online behavior module requires consent from the co-user ([0096] The privacy settings may allow a first user to specify (e.g., by opting out, by not opting in) whether the social-networking system 160 or assistant system 140 may receive, collect, log, or store particular objects or information associated with the user.  The privacy settings may allow the first user to specify whether particular applications or processes may access, store, or use particular objects or information associated with the user, [0006] The assistant system may check privacy settings to ensure that accessing a user's profile or other user information and executing different tasks are permitted subject to the user's privacy settings, see also [0088]).

Regarding Claim 9,

wherein a level of communication for a co-user can be determined by mail and chat discussions between the main user and a co-user ([0041] The user-profile data may include user interests and preferences on a plurality of topics, aggregated through conversations on news feed, search logs, messaging platform 205, etc., [0010] Analysis of the conversation data may allow the assistant system to get more information, which are not discussed in public sources, but may be discussed considerably in users' conversations or posts on the online social network,  [0047] Specific words to use, the sequence of the sentences, and the style of the communication content may be determined and a preferred modality of the communication content to be presented to the user. As a result, the communication content may be more natural, personalized, and context-aware for the user. As an example and not by way of limitation, the user profile may indicate that the user likes short sentences in conversations so the generated communication content may be based on short sentences).

Regarding Claim 10,
Natarajan discloses the method for automatically setting up meta profiles of a co-user of claim 1, as recited above.  Natarajan further discloses:
wherein a level of language for a co-user can be determined by age, education and social media ([0038] user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, [0041] The natural language NLU 

Regarding Claim 11,
Natarajan discloses the method for automatically setting up meta profiles of a co-user of claim 1, as recited above.  Natarajan further discloses:
wherein a type of communication for a co-user can be determined by literacy of the co-user extracted from social media, mail and chat ([0070] the CU composer 270 may generate personalized communication content based on the customized user profile. For example, a user's brother Aaron posted a video on his news feed. Based on the baseline profile, the CU composer 270 may generate a communication content for the user as “Aaron posted a video”.  The extracted chat indicating that the user always chats with his brother John using a nickname “Boy” can be determined, and CU composer 270 may modify the generation of the communication content to be more personalized based on the customized user profile, see also [0029] and [0047]).

Regarding Claim 12,
Natarajan discloses the method for automatically setting up meta profiles of a co-user of claim 1, as recited above.  Natarajan further discloses:
wherein an approach to a delicate topic for a co-user can be determined by emotional response of the co-user extracted from social media, mail and chat ([0007] The customized user .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NATARAJAN (U.S. 2019/0327330) in view of GAON (U.S. 2020/0351234).
Regarding Claim 7,
Natarajan discloses the method for automatically setting up meta profiles of a co-user of claim 1, as recited above. Although claim 7 recites optional and intended use language that does not require an actual determining step, Natarajan does not explicitly specify a level of help that can be expected from a co-user can be determined by age, relation to a user and information from the social media module.  Nonetheless, for purposes of compact prosecution, GAON, in the same field of endeavor, discloses an online social user matching and assistance platform that provides users to help other users going through life events (for example [0179-0180] helping with diagnosis of cancer or helping prepare for loss of a loved one).  
Specifically, GAON discloses:
wherein a level of help that can be expected from a co-user can be determined by age, relation to a user, and the detailed information from the social media and online behavior module ([0081] The input data from online social interactions, users comments, insights and social media data can be analyzed using NLP, [0176] The recommended people may be someone 
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the system and method of Natarajan to further incorporate a level of help expected from a co-user as taught by Gaon.  One of ordinary skill in the art would have been motivated to include determining co-users that can help for the benefit to “capture valuable community wisdom, connect users with other users to assist one another in navigating different life events, and inform users on what they need to know, when they need to know certain information, thus helping them improve management of significant life transitions.” (Gaon; [0005]).
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art Publications:
US 20180308473 Intelligent virtual assistant systems and related methods
US 20200211532 Systems and methods for providing a virtual assistant
US 20180143803 Proactive deep-analysis virtual assistant application 
US 20190362252 Learning user preferences 
Relevant Non-Patent Literature:
S. Gaglio, G. Lo Re, M. Morana and C. Ruocco, "Smart Assistance for Students and People Living in a Campus," 2019 IEEE International Conference on Smart Computing (SMARTCOMP), 2019, pp. 132-137, doi: 10.1109/SMARTCOMP.2019.00042.
V. NARMADHA, J. U. AJAY KRISHNAN, R. P. KUMAR and R. R. KUMAR, "Telepathic Virtual Assistant," 2019 3rd International Conference on Computing and Communications Technologies (ICCCT), 2019, pp. 321-325, doi: 10.1109/ICCCT2.2019.8824886.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/
Patent Examiner, Art Unit 3629

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629